ATTACHMENT TO ADVISORY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s request for entry into AFCP 2.0 is acknowledged. The proposed amendment filed on 23 February 2022 has been considered per the AFCP 2.0 guidelines.
The amendment after final has been entered.  The amendment overcomes the outstanding rejection under 35 USC 112(b).  However, the amendment does not overcome the outstanding rejection under 35 USC 103. 
Claims 3, 6-10, 14, 15, 18 and 25-28 remain rejected.  

Response to Arguments
Applicant's arguments filed on 23 February 2022 have been fully considered but they are not persuasive. 
Applicant argues that the Totalift reference teaches away from the claimed invention because in addition to the slyver mat it includes a PVC plate wrap.
However, the Totalift is used merely for the teaching of the addition of a slyver mat between the glass mat and the positive electrode of the lead-acid battery. As, articulated in the previous office actions, the presence of the slyver mat helps to reduce shedding of the active material and thus increases the service life of the battery. The presence of the PVC plate wrap in the Totalift reference has no bearing on this issue. The primary reference – Miller teaches a non-PVC plate wrap. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759